internal_revenue_service number release date index number ---------------------------- ------------------------------------------- ------------------ --------------------------------------- - department of the treasury washington dc person to contact ----------------------------------- telephone number --------------------- refer reply to cc psi - plr-107762-04 date date ---------------------------------------------------------- do ----------- tin ---------------- legend mother trustee son grandson guardian trust state x y z date date -------------------------- ------------------------------ ---------------------------- --------------------------------------- -------- ---- ----------------- ---- ---------------------- ---------------------- ------------------------- ------------------------------------------------------------------------------------------ ----------------------------------------------- -------------------------- ------------------------------------------------- ------------------------------------------------ plr-107762-04 date state statute probate_court dear ------------- this is in response to your correspondence dated date requesting a ruling concerning the generation-skipping_transfer_tax consequences of the proposed extension of trust pursuant to sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows mother created a testamentary_trust for the benefit of her son son mother died on date article v of mother’s will provides that after payment and distribution of certain specific bequests mother bequeaths one-half of the remainder of mother’s estate to son however any mineral_interests which mother may own and which are devised to son are devised and bequeathed to trustee for the benefit of son to be held and administered by trustee as provided article v a provides that trustee is to pay all taxes and incidental_expenses of the trust and the trustee is authorized and empowered in its sole and absolute discretion at any time and from time to time to distribute from the principal and corpus of trust even to the point of completely exhausting the same to son such amounts as trustee may deem advisable to provide adequately and properly for any living or emergency expense of the beneficiary but not by way of limitation expenses_incurred by reason of illness or disability article v b provides that the trustee is to have the power to hold possess manage and control all of the trust estate and each part thereof with full power to sell transfer convey and dispose_of the same upon such terms and in such manner and for such prices as the trustee deems right and proper the trustee is given full power and authority to borrow money in the name of trust as it deems advisable for any purpose to invest and reinvest all or any part of trust property which may come into its hands in such manner and in such securities or other_property personal or real and upon such terms and for such length of time as trustee deems right and proper it being intended to give trustee full and complete authority to hold possess manage control encumber lease invest and reinvest the whole and every part of trust according to its sole judgment and discretion without any limitation upon its power and authority to do so plr-107762-04 article v c provides that the trustee or its successors or assigns is to have all of the powers rights duties and responsibilities granted to or imposed upon trustees by the state trust act and any amendments thereof article v d provides that trust is to continue for and during the lifetime of son upon the death of son then the trust properties and estate is to be held and administered by trustee in trust and trust is to be continued for the benefit of grandson until such time as grandson reaches the age of z at which time the remaining trust corpus and estate is to be distributed to grandson and trust is to terminate son died on date grandson has been the beneficiary of trust since date grandson is now x years old grandson has been mentally incompetent since date after date since grandson is unable to care for himself a guardian has been appointed to care for him it is represented that grandson’s disability has caused him to spend time in mental hospitals and otherwise to incur substantial debt grandson will reach the age of z in a few years it is represented that grandson’s inability to care for himself his finances and a potential inheritance are unforeseen circumstances that frustrates the purpose of trust if mother had known of the unforeseen mental incapacity of grandson she would have made a different disposition of the trust property for this reason mother requests that the term of trust be extended to provide for grandson for the rest of his life or until his disability is removed whichever occurs first the trust will terminate into grandson’s estate if he never regains legal competence such modification is allowed under state statute state statute provides that on the petition of a trustee or a beneficiary a court may order that the trustee be changed that the terms of the trust be modified and that the trustee be directed or permitted to do acts that are not authorized or that are forbidden by the terms of the trust that the trustee be prohibited from performing acts required by the terms of the trust or that the trust be terminated in whole or in part if because of circumstances not known to or anticipated by the settlor compliance with the terms of the trust would defeat or substantially impair the accomplishment of the purposes of the trust the trustee intends to petition the probate_court for a modification of trust pursuant to state statute wils v robinson s w 2d tex app houston 14th dist gregory v mbank corpus christi s w 2d tex app corpus christi guardian has executed and filed a waiver of citation in the proceeding the taxpayer requests a ruling that a judicial amendment of trust to extend the term of the trust for the lifetime of grandson or until he regains legal capacity whichever occurs first will not cause trust to lose its exempt status for generation- skipping transfer_tax purposes plr-107762-04 law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the sec_2033 provides that the value of the gross_estate includes the value of all taxable_estate of every decedent who is a citizen or resident_of_the_united_states property to the extent of the interest therein of the decedent at the time of his or her death sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in the present case the proposed modification of trust provides that grandson’s interest in trust will continue to be held in trust for the exclusive benefit of grandson during his lifetime upon grandson’s death trust will terminate into and will be plr-107762-04 includible in grandson’s gross_estate for federal estate_tax purposes under sec_2033 under these circumstances and based on the facts presented and the representations made we conclude that proposed modification complies with the provisions of sec_26_2601-1 and will not cause trust to be subject_to the tax_on_generation-skipping_transfers under chapter in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or gst tax returns that you may file relating to this matter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
